SYKES, Circuit Judge,
with whom KANNE, Circuit Judge, joins, concurring in the judgment.
Antonio Robledo-Soto, a Mexican citizen, sought to postpone his removal proceedings so that he could obtain documents to expunge a drunk-driving conviction and thereby convince the Department of Homeland Security to cease its effort to remove him. The immigration judge concluded that there was no relief he could grant and entered an order of removal, a decision upheld by the Board of Immigration Appeals.
Robledo-Soto petitioned for review, arguing that the immigration judge or the Board should have granted a continuance to allow time for him to expunge his conviction and then ask DHS to favorably exercise its discretion not to remove him. While his case has been pending in this court, his expungement motion was granted. But DHS has determined that although the drunk-driving conviction has now been expunged, it will not exercise its discretion to drop the case. In light of that determination, the Department of Justice argues that no meaningful relief can be ordered and the case is moot. See Qureshi v. Gonzales, 442 F.3d 985, 988 (7th Cir. 2006). Robledo-Soto agrees. Accepting that concession, the petition for review must be dismissed as moot.